BY THE COURT:
A member of the Court in active service has requested a poll on the petition for rehearing en banc filed by Paul William Orso, and a majority of the judges in active service have voted in favor of granting the rehearing en banc. Further, a majority of the judges in active service have determined, on the court’s own motion, to rehear this case en banc as to Martin A. Schott.
Accordingly, IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.